Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The record is clear on the reasons for allowance.

Related art
Michael Lee (Title: Deep learning Restoration of Signals with additive and convolution noise) discloses generative adversarial network with a critic for updating or training the encoder and decoder using critic loss function. (Fig. 2) Such fails to disclose the recited limitations.

Yupeng Shi et al (Title: Speech Loss compensation by generative adversarial networks) discloses GANs based speech loss compensation framework. (Fig. 1) Section 2.1 discloses loss function for training GANs using equation 1. Such fails to disclose the recited limitations.

Hong et al (Title: Speech Recognition with Reminiscent Sound via Visual Voice Memory) discloses a speech recognition network with visual voice memory (Fig. 2) trained using loss functions (Equations 5-6) comprising addressing loss function calculated using addressing vectors and a reconstruction loss function calculated using audio speech features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA WONG whose telephone number is (571)272-6044. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached on (571) 272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LINDA WONG/Primary Examiner, Art Unit 2655